NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RICO S. YOUNG,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-4728
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.



PER CURIAM.

              Affirmed. See Maddox v. State, 923 So. 2d 442 (Fla. 2006); Clark v.

State, 790 So. 2d 1030 (Fla. 2001); Grant v. State, 770 So. 2d 655 (Fla. 2000); State v.

Cotton, 769 So. 2d 345 (Fla. 2000); Lowry v. Parole and Probation Com'n, 473 So. 2d
1248 (Fla. 1985); Clark v. State, 779 So. 2d 343 (Fla. 2d DCA 2000); Nelson v. State,

761 So. 2d 452 (Fla. 2d DCA 2000).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.